Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	Applicants cited US 2019/0318856 twice in the information disclosure statement of 14 July 2022. One of the two duplicate citations has a line drawn through it.
	WO 2018/117261 cited in the information disclosure statement of 13 July 2022 has been considered with respect to the provided English abstract.
	KR 10-113795, CN 104508769 and CN 104900363 cited in the information disclosure statement of 13 July 2022 have been considered with respect to the listed U.S. equivalents.
KR 10-1245265 cited in the information disclosure statement filed 13 July 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because applicants states this reference corresponds with US 2012/0280164 and US 2014/0097378; but these two US references are unrelated. US 2012/0280164  is directed to a disc value where the composition of the value is not disclosed and US 2014/0097378 is directed to a magnetic ferrite composition. Since there two U.S. references are unrelated and are directed to two completely different subject matter; it does not appear that these two references together provide a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of KR 10-1245265.
 It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Allowable Subject Matter
	Claims 1-16 are allowable.
	The following is an examiner’s statement of reasons for allowance: These claims are allowable for the reasons given in the Notice of Allowability mailed 6 July 2022.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/2/22